 

EXHIBIT 10.28

 

EXECUTIVE OFFICER COMPENSATION

 

1) Base Salary

 

The Board of Directors annually reviews each executive officer’s salary. The
Board considers the following with respect to the determination of an individual
executive officer’s base salary:  performance and contribution to the Company,
including length of service in the position, comparative compensation levels of
other companies, including periodic compensation studies performed by
independent compensation and benefit consultants, overall competitive
environment for executives and the level of compensation considered necessary to
attract and retain executive talent, historical compensation and performance
levels for the Company; and a desire to adhere to Internal Revenue Code
Section 162(m) regulations on deductible compensation, thus maximizing the
Company’s ability to receive federal income tax deductions.

 

Companies used in comparative analyses for the purpose of determining each
executive officer’s salary are selected periodically with the assistance of
professional compensation consultants. Selection of such companies is based on a
variety of factors, including market capitalization, revenue size and industry
classification.  The Board of Directors believes that the Company’s primary
competitors for executive talent are companies with a similar market
capitalization and, accordingly, relies on a broad array of companies in various
industries for comparative analyses. 2008 base salary for the named executive
officers is $999,000, each, for Melvin J. Gordon, Ellen R. Gordon and John W.
Newlin, $990,000  for Thomas E. Corr, and $751,000 for G. Howard Ember.

 

2) Annual Incentives and Other Awards

 

Effective January 1, 1997, the Compensation Committee established the Tootsie
Roll Industries, Inc. Bonus Incentive Plan.  In 2006, the shareholders approved
the Management Incentive Plan to replace the previous Bonus Incentive Plan for
2007 and future years.  The Management Incentive Plan was adopted to ensure the
tax deductibility of the annual bonus that may be earned by executive officers
of the Company.  Under the Plan, certain key employees (including employees who
are also directors) designated by the Compensation Committee may receive annual
incentive compensation determined by pre-established objective performance
goals.  This year, all executive officers named in the summary compensation
table included in the proxy statement were eligible for the Management Incentive
Plan.  Performance goals were based on the measures, objectives and financial
criteria discussed below.

 

Annual incentive bonuses to executive officers and/or CAP and split dollar
insurance awards for all executive officers are made at the discretion of the
Board of Directors in order to recognize and reward each executive officer’s
contribution to the Company’s overall performance in terms of both financial
results and attainment of individual and Company goals.  The annual cash
incentive bonus is designed to reward executives, as well as other management
personnel, for their contributions to the Company’s financial performance during
the recently completed year.

 

--------------------------------------------------------------------------------


 

The annual CAP award and/or split dollar life insurance program is principally
designed to provide an incentive to executive officers to achieve both
short-term and long-term financial and other goals, including strategic
objectives.  These programs are also designed to provide an incentive for the
executive to remain with the Company on a long-term basis. These awards are
determined by the Board of Directors based on the performance of the Company and
the executive’s contribution to the growth and success of the Company.

 

The Board of Directors considers both achievement of strategic objectives and
financial performance measures in determining compensation levels. The following
measures of Company performance are considered in the determination of bonuses
and awards:  earnings per share, increase in sales of core brands and total
sales, return on assets, return on equity; and net earnings as a percentage of
sales.

 

3) Other

 

Each named executive officer is provided an automobile except for Mr. and
Mrs. Gordon who share an automobile and are provided with the services of a
driver.  As disclosed in the proxy, Mr. and Mrs. Gordon also share the use of a
corporate apartment in connection with travel to their Chicago offices and share
the use of a corporate aircraft in connection with such travel and other
business and personal purposes.

 

--------------------------------------------------------------------------------

 

 

 